Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16 and therefore all the dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Claims 1 and 16: the limitations “the first adhesive portion comprises an opening exposing at least a portion of an upper surface of the fingerprint sensor” are new matter. None of the drawings for SPEC supports these limitation. For example, Fig 4D shows first adhesive portion without any opening exposing any portion of an upper surface of the fingerprint sensor. Further clarification is required. The only places discussed about “exposing” are in paragraph [0016], [0105], and [0123]. None of these paragraphs matches to the new limitations. Paragraph [0016], however, mentioned about another embodiment.  If Applicant amended the claims to other non-elected embodiments, further restriction may be applied in the next office action. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the limitations, rejected under 35 U.S.C. 112, such as “opening”, “exposing at least a portion of the upper surface of the fingerprint sensor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6, 8-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Choo (US: 20180151641) in view of Panchawagh (US 20180373913).
With regard claim 1, Choo disclosed An electronic apparatus (abstract; fig 1-21) comprising: a display panel including a front surface divided into an active area and a peripheral area adjacent to the active area (at least fig 11) and a rear surface opposite to the front surface (at least fig 4-9, paragraph [35]-[41]; the rear surface closer to the fingerprint sensor discussed below); a lower panel on the rear surface of the display panel and having an opening portion defined therein (at least fig 4-9, the lower panel, 21/20, having an opening portion); a fingerprint sensor including an upper portion divided into a sensing area and a non-sensing area adjacent to the sensing area (at least fig 4-9, paragraph [35]-[41]; at least the surface facing the display is a sensing area; the non-sensing area adjacent to the sensing area), the fingerprint sensor being in the opening portion with a space from a side wall of the opening portion (at least fig 4-9); and an adhesive portion to bond the fingerprint sensor to the display panel (paragraph [45]-[48]), wherein the adhesive portion includes: a first adhesive portion between the rear surface of the display panel and the upper portion of the fingerprint sensor (paragraph [45]-[48]).
Choo lacks teaching: a lower portion opposite to the upper portion, and a lateral portion to connect the upper portion to the lower portion, and a second adhesive portion around at least a portion of the lateral portion of the fingerprint sensor, and a minimum width and a minimum thickness of the second adhesive portion are each at least 1/2 of a thickness of the fingerprint sensor.
Panchawagh teaches an electronic apparatus with fingerprint (abstract; fig 9-13) comprising: a lower portion opposite to the upper portion (paragraph [119]-[127]; at least the portion closer to the 1165, 1265; Examiner consider as a lower portion opposite to the upper portion on to closer to the display), and a lateral portion to connect the upper portion to the lower portion (at last fig 9-13; the portions between the upper portion and the lower portion; Examiner consider as the lateral portion), and a second adhesive portion around at least a portion of the lateral portion of the fingerprint sensor (at least 1215, 1115, 1315), and a minimum width and a minimum thickness of the second adhesive portion are each at least 1/2 of a thickness of the fingerprint sensor (at least fig 9-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (included the adhesive portion) and modify to previous discussed structure so as to further secure/adhesive the modified structure. 
Choo in view of Panchawagh lacks teaching (see also 112 rejection discussed above): the first adhesive portion comprises an opening exposing at least a portion of an upper surface of the fingerprint sensor. 
Choo further disclosed in the other portion/embodiment: the first adhesive portion (at least fig 18-19; paragraph [117]-[118]) comprises an opening exposing at least a portion of an upper surface of the fingerprint sensor (at least fig 18-19; paragraph [117]-[118]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (first adhesive with opening) and modify to previous discussed structure (modified to the above modified embodiment) so as to further secure the sensor and/or improve the quality of the modified structure. 
With regard claim 16, Choo disclosed An electronic apparatus (abstract; fig 1-21) comprising: a display panel including a front surface divided into an active area and a peripheral area adjacent to the active area (at least fig 11) and a rear surface opposite to the front surface (at least fig 4-9, paragraph [35]-[41]; the rear surface closer to the fingerprint sensor discussed below); a fingerprint sensor on the rear surface of the display panel and including an upper portion divided into a sensing area and a non-sensing area adjacent to the sensing area (at least fig 4-9, paragraph [35]-[41]; at least the surface facing the display is a sensing area; the non-sensing area adjacent to the sensing area) and facing the rear surface of the display panel (at least fig 4-9); a first adhesive portion being in contact with the rear surface of the display panel and the upper portion of the fingerprint sensor (paragraph [45]-[48]); the first adhesive portion having a closed line shape when viewed in a plan view (at least fig 4-9).
Choo lacks teaching: a lower portion opposite to the upper portion, and a lateral portion to connect the upper portion to the lower portion; and a second adhesive portion being in contact with at least a portion of the lateral portion of the fingerprint sensor, and the second adhesive portion being configured to surround the first adhesive portion. 
Panchawagh teaches an electronic apparatus with fingerprint (abstract; fig 9-13) comprising: a lower portion opposite to the upper portion (paragraph [119]-[127]; at least the portion closer to the 1165, 1265; Examiner consider as a lower portion opposite to the upper portion on to closer to the display), and a lateral portion to connect the upper portion to the lower portion (at last fig 9-13; the portions between the upper portion and the lower portion; Examiner consider as the lateral portion); and a second adhesive portion (at least 1215, 1115, 1315) being in contact with at least a portion of the lateral portion of the fingerprint sensor, and the second adhesive portion being configured to surround the first adhesive portion (at least fig 9-13).
Choo in view of Panchawagh lacks teaching (see also 112 rejection discussed above): the first adhesive portion comprises an opening exposing at least a portion of an upper surface of the fingerprint sensor. 
Choo further disclosed in the other portion/embodiment: the first adhesive portion (at least fig 18-19; paragraph [117]-[118]) comprises an opening exposing at least a portion of an upper surface of the fingerprint sensor (at least fig 18-19; paragraph [117]-[118]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (first adhesive with opening) and modify to previous discussed structure (modified to the above modified embodiment) so as to further secure the sensor and/or improve the quality of the modified structure. 
 With regard claim 2, modified Choo further disclosed the first adhesive portion has a closed line shape surrounding the sensing area when viewed in a plan view, and the second adhesive portion surrounds the first adhesive portion (at least fig 3-9).
With regard claim 4, modified Choo further disclosed the second adhesive portion includes: a first surface being in contact with the rear surface of the display panel (at least Panchawagh’s fig 9-13; see also above rejection); a second surface being in contact with the lateral portion of the fingerprint sensor (at least Panchawagh’s fig 9-13; see also above rejection); and a third surface to connect the first surface to the second surface, and the third surface is inclined from the rear surface of the display panel (at least Panchawagh’s fig 9-13; see also above rejection).
With regard claim 6, modified Choo further disclosed an angle of a tangent line at a point between the first surface and the third surface is not more than 60 degree (at least fig 9-13). Modified Choo lacks teaching: the angle is “at least 40 degree”. However, at least fig 11D shows the angel is “at least 40 degree”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (have an angle of a tangent line at a point between the first surface and the third surface is at least 40 degree not more than 60 degree) and modify to previous discussed structure so as to further secure the modified structure. 
With regard claim 8, modified Choo lacks teaching: the first adhesive portion is a tape. However, Choo also disclosed using a tape as adhesive portion (paragraph [51]-[57]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (using tape as adhesive portion) and modify to previous discussed structure so as to further secure the modified structure and/or reduce the cost by using a known materials. 
With regard claim 9, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the second adhesive portion is a resin.
Panchawagh further teaches: an adhesive portion is a resin (paragraph [100]-[109]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (using the above material) and modify to previous discussed structure (modified to the adhesive portion) so as to further secure the modified structure and/or reduce the cost by using a known material.
With regard claim 10, modified Choo further disclosed the second adhesive portion fills the space and is in contact with the rear surface of the display panel (at least Panchawagh’s fig 9-13).
With regard claim 11, modified Choo further disclosed upper portion of the fingerprint sensor is exposed from the second adhesive portion (at least Panchawagh’s fig 9-13).
With regard claims 12, 18, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a maximum width and a maximum thickness of the second adhesive portion are not more than 4/5 of the thickness of the fingerprint sensor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a maximum width and a maximum thickness of the second adhesive portion are not more than 4/5 of the thickness of the fingerprint sensor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The motivation to modify the previous discussed structure with the current feature is to secure the device for different sizes or different thickness of the device; and/or reduce the thickness of the device. 
With regard claim 13, modified Choo further disclosed the fingerprint sensor is an optical and/or ultrasonic sensor (paragraph [3]-[8]).
With regard claim 14, modified Choo further disclosed a circuit board connected to the peripheral area of the display panel (at least 17, 26) and a sensing circuit board connected to the fingerprint sensor (at least 24), the circuit board and the sensing circuit board being connected to each other (at least fig 3-6).
With regard claim 15, modified Choo further disclosed the lower panel includes at least one of a light-shielding sheet, a cushion sheet, or a heat dissipation sheet (paragraph [49]-[53]).
With regard claim 17, modified Choo further disclosed a minimum width and a minimum thickness of the second adhesive portion are each at least 1/2 of a thickness of the fingerprint sensor (at least Panchawagh’s fig 9-13).
With regard claim 19, modified Choo further disclosed a lower panel disposed on the rear surface of the display panel (at least 20 or 21) and having an opening portion defined therein (at least fig 6-9), wherein the fingerprint sensor is in the opening portion with a space from a side wall of the opening portion (at least fig 6-9). 
With regard claim 20, modified Choo lacks teaching: the first adhesive portion is a tape, and the second adhesive portion is a resin. However, Choo also disclosed using a tape as adhesive portion (paragraph [51]-[57]). Panchawagh further teaches: an adhesive portion is a resin (paragraph [100]-[109]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (using the above materials) and modify to previous discussed structure (modified to the adhesive portion) so as to further secure the modified structure and/or reduce the cost by using a known material.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Applicant assumes, based on paragraphs [0035]-[0041] and FIG. 4 of Choo, that the Office action is equating the fingerprint sensor 23 in FIG. 4 of Choo to the fingerprint sensor of claim 1. Accordingly, the Office action also appears to equate the surface of the fingerprint sensor 23 facing the display panel 14, 15, 16, 17, and 19 in Choo to the sensing area of the upper portion of the fingerprint sensor of claim 1. The Office action also appears to equate the adhesive 22 in Choo to the first adhesive portion of claim 1. FIG. 4 is reproduced below for reference.” (pages 8 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
First of all, the new amended claim limitations are rejected under 112(a) as discussed above.
Choo in view of Panchawagh lacks teaching (see also 112 rejection discussed above): the first adhesive portion comprises an opening exposing at least a portion of an upper surface of the fingerprint sensor. 
Choo further disclosed in the other portion/embodiment: the first adhesive portion (at least fig 18-19; paragraph [117]-[118]) comprises an opening exposing at least a portion of an upper surface of the fingerprint sensor (at least fig 18-19; paragraph [117]-[118]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (first adhesive with opening) and modify to previous discussed structure (modified to the above modified embodiment) so as to further secure the sensor and/or improve the quality of the modified structure. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841